Title: From James Madison to Thomas Jefferson, 24 April 1807
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Washington Apl. 24. 1807

Your favor of the 21. with the letters returned under the same cover was recd. last night.  As you had not then recd. the last letters from Mr. G. & myself on the modified proposal to disuse B. Seamen, I shall wait the arrival of your next before I conclude on the instructions which are to go by the Wasp.  I found by the accts. from Bermuda, that the mere difficulty which suspends the Treaty is becoming a motive or pretext with both boats & Cruisers for worrying our commerce.
A late arrival from London presents a very unexpected scene at St. James’s.  Should the revolution stated actually take place in the Cabinet, it will subject our affairs there to new calculations.  On one hand the principles and dispositions of the new Ministry portend the most unfriendly course.  On the other hand their feeble and tottering situation, and the force of their ousted rivals, who will probably be more explicit in maintaning the value of a good understanding with this Country, can not fail to inspire caution.  It may happen also that the new Cabinet will be less averse to a tabula rasa for a new adjustment, that sic those who framed the instrument to be superseded; and if the intruders should be driven out as soon as is possible, the exiles may return into the negociation with us, more committed in favor of the Policy from which its success must proceed.
I send herewith a Copy of a pamphlet by the Author of War in disguise.  I have read a part of it only, which does not altogether support the reputation of his pen.  The work must nevertheless be interesting.  He has seized the true secret of the omnipotence of the French arms, and so far enforces a good lesson to the organization of our Militia.  I inclose also the Trial of Sr. H. Popham, which discloses some political secrets, which will reward your perusal of it.  The passport for Niemcewicz will go by the mail of this evening.  Yrs. always with respectful attachment

James Madison

